Citation Nr: 0807546	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-22 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an effective date earlier than August 31, 
2004 for a grant of service connection for a left knee 
disorder.  

2.  Entitlement to an initial disability rating higher than 
10 percent for service-connected left knee strain with 
degenerative arthritis.

3.  Entitlement to service connection for a disability of the 
right hand, to include scars.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)

ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1966 to December 
1967

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

The veteran appeared and testified at a personal hearing in 
July 2007 before the undersigned Acting Veterans Law Judge 
sitting in St. Petersburg, Florida.  A transcript of the 
hearing has been added to the record.

The claim for service connection for a right hand disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for a 
left knee disorder was received on August 31, 2004, and there 
is no document received prior to this date which can be 
construed as a claim for service connection for a left knee 
disability.

2.  The veteran's service-connected left knee strain with 
arthritis results in painful motion, but has not for any 
period of initial rating claim resulted in limitation of 
motion of the left knee with flexion limited to less than 45 
degrees, or extension limited by more than 10 degrees, and 
has not resulted in instability or subluxation.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 
31, 2004 for a grant of service connection for a left knee 
strain are not met.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2007).

2.  The criteria for an initial disability rating higher than 
10 percent for a left knee strain with degenerative arthritis 
are not met for any period of the claim.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 
5257, 5258, 5259, 5260, 5261 (2007); VAOPGCPREC 23-97, 
VAOPGCPREC 9-98; VAOPGCPREC 9-04.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in September 2004, March 2005, October 2005, and 
April 2006 provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  In addition, the letter specifically informed the 
veteran that he should submit to VA any additional evidence 
that he had in his possession.  

The Board finds that the letters adequately explained to the 
veteran the evidence which would warrant a higher rating.  In 
this regard, the letter dated in October 2005 advised the 
veteran that he may submit evidence showing that his service-
connected knee disability had increased in severity, such as 
a statement from his doctor containing physical and clinical 
findings, results of laboratory tests, and dates of 
examinations or tests.  The veteran was also advised that he 
could submit statements from other individuals who were able 
to describe the manner in which his disability had become 
worse.  The letter dated in April 2006 also indicated that VA 
determined the disability rating by using a schedule for 
evaluating disabilities that is published as title 38 Code of 
Regulations, Part 4.  It was noted that VA considered the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the symptoms on 
employment.  It was further noted that the veteran could 
submit information regarding treatment records, recent Social 
Security determinations, and statements from employers as to 
job performance, lost time, and other information regarding 
how the condition affected his ability to work.  The Board 
further notes that the veteran was provided extensive 
information regarding the criteria contained in Diagnostic 
Codes 5256, 5257, 5258, 5259 and 5260 in the statement of the 
case which was issued in April 2006.  

The veteran was subsequently afforded additional opportunity 
to submit evidence, and the claim has since been 
readjudicated.  Therefore, there was no prejudice as a result 
of the timing of the notification.  In addition, the Board 
notes that the veteran's claim for a higher initial rating 
for his left knee disability arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  The Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary to decide 
the issues addressed in this decision has been obtained.  The 
veteran was afforded VA examinations.  His service medical 
records and post-service treatment records have been 
obtained.  The Board does not have notice of any additional 
relevant evidence that is available but has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.   

I.  Effective Date for Service Connection for Left Knee 
Disability

The veteran contends that the effective date for the grant of 
service connection for the knee disability should have been 
the date of his separation from service.  During the personal 
hearing held in July 2007, the veteran testified that he was 
not advised at separation from service that he was eligible 
for VA benefits.  

The record reflects receipt of the veteran's application for 
VA benefits (VA Form 21-526) on August 31, 2004.  
Significantly, on the claim form, the veteran specifically 
indicated that he had not previously filed any claim for any 
benefit with VA.  Subsequently, in a rating decision of July 
2005, service connection was granted for a left knee 
disability, rated as 10 percent disabling effective from 
August 31, 2004 (date of claim).   

The effective date of an award of service connection shall be 
the date the claim is received, or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  The only exception arises when a veteran files his 
claim within one year after his separation from service.  
Then, the effective date may extend back to the date of 
separation.  In the present case, however, the claim was 
filed long after that one year period after service 
separation.  

Because there is no document that can be construed as a claim 
for service connection for a left knee disorder that was 
received prior to the August 31, 2004 receipt of the claim in 
the instant case, there is no legal basis to assign an 
earlier effective date than August 31, 2004, the date of 
receipt of service connection claim, for the grant of service 
connection for left knee disability.  The veteran's assertion 
that he was not aware that he might be eligible for VA 
benefits does not provide any basis under the law for 
assigning an earlier effective date for the grant of service 
connection.  The legal criteria pertaining to the assignment 
of an effective date for service connection are controlling 
in this case.  Accordingly, an earlier effective date for the 
grant of service connection for left knee disability must be 
denied. 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

II.  Higher Initial Disability Rating for Left Knee 
Disability
  
Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two rating shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating. 
38 C.F.R. § 4.7.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  The 
Board has considered the entire period of claim to see if the 
evidence warrants the assignment of different ratings for 
different periods of time during these claims, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, in the July 2005 rating decision on appeal, 
service connection was granted for a left knee disability 
(strain with degenerative changes), and an initial disability 
rating of 10 percent was assigned for the entire period of 
initial rating claim from August 31, 2004.  The veteran 
disagreed with the initial 10 percent disability rating 
assigned.  In the notice of disagreement, he indicated that 
he had been prescribed a walking cane and knee brace in about 
1999; he had knee pain that he treated with ointments and 
pain relievers; and he had knee pain. 

During the personal hearing held in July 2007, the veteran 
reported that his left knee had been getting worse and worse.  
He said that he could not longer tolerate it.  He stated that 
he used a brace and a cane which had been issued by the VA.  
He also said that the left knee was unstable, and that it 
gives away.  

The criteria for rating based on limitation of motion of the 
knee joint are set forth in Diagnostic Code 5260 which 
provides that a noncompensable (0 percent) rating is 
warranted where flexion of the knee is limited to 60 degrees.  
A 10 percent rating is warranted where flexion is limited to 
45 degrees.  A 20 percent rating is warranted where flexion 
is limited to 30 degrees.  A 30 percent rating is warranted 
where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, a noncompensable (0 percent) 
rating is warranted where extension of the knee is limited to 
5 degrees.  A 10 percent rating is warranted where extension 
is limited to 10 degrees.  A 20 percent rating is warranted 
where extension is limited to 15 degrees.  A 30 percent 
rating is warranted where extension is limited to 20 degrees.  
38 C.F.R. § 4.71a.

The Court has emphasized that, when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  

A veteran may potentially qualify to receive separate ratings 
for limitation of flexion and limitation of extension.  See 
VAOPGCPREC 9-04

The Board notes that the RO has assigned a 10 percent rating 
based on the existence of X-ray evidence of arthritis and 
slightly limited flexion.  The Board finds that the evidence 
does not reflect the presence of limitation of motion of the 
knee of sufficient severity to warrant a rating higher than 
10 percent.  The evidence shows that the left knee disability 
has not for any period of the initial rating claim resulted 
in limitation of motion of the left knee in flexion to less 
than 45 degrees, and does not limit left knee extension.  
Such levels of limitation are not shown on either the VA 
examinations or in the treatment records.  On the contrary, 
the report of a VA examination conducted in June 2005 
reflects that the veteran's left knee had movement from zero 
to 90 degrees of motion.  Similarly, the report of an 
examination conducted in November 2006 reflects that the 
range of motion was from zero to 90 degrees.  Thus, the 
evidence does not indicate that a higher rating is justified 
when using actual ranges of motion.

The Board has noted that a "claimant's painful motion may 
add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98.  In this 
case, the Board finds that the current rating of 10 percent 
adequately reflects the weakness, fatigue, and pain on use 
experienced by the veteran, given the minimal limitation of 
motion otherwise documented in the record.  See 38 C.F.R. 
§ 4.40 (a little used part of the musculoskeletal system due 
to pain may be expected to show evidence of disuse, either 
through atrophy, the condition of the skin, absence of normal 
callosity, or the like).  The VA examination reports do not 
reflect that the factors of additional functional loss due to 
pain, weakness, etc, are present to any significant degree.  
At the VA examination conducted in June 2005, the veteran 
reportedly had crepitation but little pain and no loss due to 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.  Accordingly, the criteria for an initial 
disability rating higher than 10 percent the veteran's 
service-connected left knee strain with degenerative 
arthritis have not been met for any period of the initial 
rating claim.  38 C.F.R. § 4.71a.  

The Board also notes that separate compensable disability 
ratings may be assigned for a knee disorder if there is both 
instability under Diagnostic Code 5257, and arthritis which 
causes limitation of motion under Diagnostic Codes 5260 or 
5261.  See VAOPGCPREC 23-97.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, a 10 percent rating is warranted for 
recurrent subluxation or lateral instability which is 
productive of slight impairment of the knee.  A 20 percent 
rating is warranted for moderate impairment.  A 30 percent 
rating is warranted for severe impairment.  

In this case, the preponderance of the evidence shows that 
the veteran's left knee disability has not in fact resulted 
in instability or subluxation so as to warrant a separate 
disability rating under Diagnostic Code 5257.  For example, 
the VA examination in November 2006 reflects that the left 
knee had stable medial and lateral ligaments.  The left knee 
also had stable anterior and posterior cruciate ligaments (on 
Lachman's and anterior drawer tests).  The left knee 
McMurray's test was also negative.  VA treatment records are 
also negative for objective evidence of instability.  For 
example, a VA treatment record dated in June 2006 noted that 
the knees were stable to stress.  Other treatment records 
contain similar notations.  Accordingly, a separate 
disability rating for instability or subluxation of the knee 
is not warranted by the evidence of record.  

The Board also finds that the veteran's left knee disability 
does not appear to have changed significantly during this 
initial rating period so as to warrant a staged rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  For 
these reasons, the Board finds that the criteria for an 
initial disability rating higher than 10 percent for a left 
knee strain with degenerative arthritis are not met for any 
period of the claim.


ORDER

An effective date earlier than August 31, 2004 for the grant 
of service connection for left knee strain with degenerative 
arthritis is denied.  

An initial disability rating higher than 10 percent for 
service-connected left knee strain with degenerative 
arthritis is denied.


REMAND

The veteran's service medical records include a treatment 
record dated in June 1966 that shows that the veteran 
sustained trauma to the right hand.  During the personal 
hearing held before the undersigned acting Veterans Law Judge 
in July 2007, the veteran recounted that a box fell on his 
right hand during service, and caused a significant injury.  
He further testified that he was treated by the VA for 
residuals of that right hand injury during the 1980's.  

The veteran's representative has pointed out that an Exchange 
of Beneficiary Information form contained in the claims file 
reflects that the veteran sought outpatient medical treatment 
at the VA Medical Center in Tampa, Florida, around October 
1983.  The representative has requested that the Board remand 
the case for the purpose of attempting to obtain records from 
that time period as they may contain information relevant to 
the claim for service connection for a right hand disorder.  

The Board concludes that additional efforts to obtain the 
records from the reported post-service medical treatment is 
warranted.  The Board notes that 38 C.F.R. § 3.159(c)(2) 
provides in pertinent part that VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to military records, including service medical 
records; medical and other records from VA medical 
facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the U.S. Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  

The Board further notes that, in the event that additional 
post-service treatment records pertaining to the right hand 
are secured, the claims file should be referred to the 
examiner who examined the veteran in June 2005 for the 
purpose of obtaining an addendum as to whether the additional 
evidence changes his previous conclusion that it would 
involve engaging in speculation to attribute a current right 
hand disorder to a right hand injury in service.   

Accordingly, the case is REMANDED for the following action:

1.  Request the VA treatment records 
relating to treatment of the veteran's 
claimed right hand injury in about 
October 1983.  

2.  If any additional treatment records 
are obtained, the RO should request a VA 
examination report addendum for the 
purpose of obtaining a medical opinion 
regarding whether the veteran currently 
has residuals consistent with the right 
hand injury that occurred during service 
in June 1966.  The examiner should offer 
an opinion as to whether it is at least 
as likely as not (i.e., probability of 50 
percent or higher) that the veteran's 
current right hand disability had its 
onset during service in June 1966 or is 
in any other way causally related to his 
active service.  The claims file must be 
made available to the examiner in 
connection with the examination.  

3.  Thereafter, the RO should readjudicate 
the appellant's claim for service 
connection for a disability of the right 
hand that includes scars.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case that contains notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


